Citation Nr: 1640075	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  10-37 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for prostatectomy status post carcinoma, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in which the RO denied the Veteran's petition to reopen previously denied claims of service connection for diabetes mellitus and prostatectomy status post carcinoma.  Jurisdiction over the Veteran's claims has since been transferred to the RO in Los Angeles, California.

The Veteran testified before a Veterans Law Judge at a videoconference hearing in February 2014.  A transcript of the hearing has been associated with the e-file.

The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707.  In April 2016, the Board sent a letter to the Veteran and his representative, which explained that the Veterans Law Judge who presided over his February 2014 hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, if he did not respond in 30 days, the case would be reassigned.  Neither the Veteran nor his representative responded.  Thus, the Board will proceed with the matter on appeal. 

In May 2014, the Board reopened the claims for service connection for diabetes mellitus and residuals of prostatectomy.  The issues were then remanded to the RO for additional development.  The case has been returned to the Board for review.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam or in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone (DMZ) and, thus, he is not presumed to have been exposed to herbicides.

2.  The evidence of record does not competently and credibly establish that the Veteran was exposed to herbicides while stationed at Kadena Air Force Base in Okinawa, Japan.

3.  Prostate cancer, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service. 

4.  Diabetes mellitus, type II, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for prostatectomy status post carcinoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that VA's duty to notify was satisfied by a letters dated in June 2009, October 2009, and September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that his diabetes and prostate cancer are related to his alleged herbicide exposure while serving in Okinawa, Japan, in the 1960s.  As such, he claims that service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include diabetes, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The law provides a presumption of service connection for certain diseases, to include prostate cancer and diabetes mellitus, type II, that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6). 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113 (b) and 1116 and 38 C.F.R. § 3.303. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Private treatment records reflect that the Veteran has a diagnosis of diabetes mellitus, and underwent prostatectomy in August 2004 as result of a carcinoma.  Thus, the current disability criterion is met. 

The evidence does not show, and the Veteran does not contend, that his diabetes or prostate cancer had its onset during service, within one year of his service discharge, or is related to any aspect of his military service other than his alleged herbicide exposure.  The Veteran also does not contend that he had a continuity of symptoms of diabetes and prostate cancer since service.  Accordingly, service connection on such bases is not warranted.  Rather, as noted above, the Veteran contends that his diabetes and prostate cancer are related to his alleged in-service herbicide exposure. 

The Veteran's DD-214 and service personnel records reflect that he had overseas service at Kadena Air Force Base in Okinawa, Japan.  His records do not reflect, and the Veteran does not contend, that he served in the Republic of Vietnam or in one of the units designated by the Department of Defense as having served in or near the Korean DMZ.  As such, he is not presumed to have been exposed to herbicides.  38 C.F.R. § 3.307 (a)(6).  Rather, the Veteran contends that he was directly exposed to herbicides while he was stationed in Okinawa, Japan.  At the February 2014 video conference the Veteran reported that as a truck driver he handled 55 gallon drums that he thought was diesel fuel.  He would transfer these drums from a leper colony.  He noted however, there was never any paperwork.  They worked without protective clothing except gloves.  He also saw spraying along the road and denuded areas of forests as well as where he trained in Okinawa.  The Veteran noted the Okinawa Defense Bureau detected toxins including dioxins on land that was returned to the Japanese government by the US Government.  The Veteran's spouse noted that the Veteran had skin rashes after service.  

In September 2014, the AOJ contacted the Archives and Special Collections Library of the Marine Corps to provide the particulars of the Veteran's statements in order to corroborate the Veteran's contentions.  This organization advised the VA that the command chronologies from 1962-1975 would be reside with National Archives and Records Administration (NARA).  Later that month, VA requested that facility to conduct a search through the unit histories of the H&SCO Maint Bn 3rd FSR during the August-t to October 1967 timeframe to determine if the Veteran's unit transported Agent Orange by truck.  This organization indicated that it had located the records of the Veteran's command chronologies from August to October 19967.  After a detailed search, the chronologies did not include information about transported ordinances, only the number of trucks without further details.    

The AOJ also contacted VA's Compensation Service to help corroborate the Veteran's contentions.  In September and October 2014, the VA contacted NARA and DOD requesting that they conduct a search through the unit histories of the H&SCO ScolsBn MCB CamPen Calif during March 24, 1967 to March 24, 1968 timeframe to determine if the Veteran unit transported Agent Orange by truck.  That group responded that the Department of Defense has provided VA's Compensation Service with listings of where tactical herbicides were stored outside of Vietnam and the Korean DMZ.  The Compensation Service noted that the DOD "has not identified any location on the island of Okinawa where tactical herbicide, such as Agent Orange, were used, tested, or stored."  The Compensation Service further noted that "there were no combat operations on Okinawa" during the time of the Veteran's active service, and that "Okinawa was not on the tactical herbicide shipping supply line, which went directly from Gulfport, Mississippi to South Vietnam via merchant ships."  Accordingly, VA's Compensation Service determined that there was no evidence to support the Veteran's contentions.  

The record contains an Executive Summary of an Investigation into the Allegations of Herbicide Orange on Okinawa by an independent consulting firm dated in January 2013.  The document was addressed to the Office of the Deputy Under Secretary of Defense (I&E).  It was noted that the project was initiated in May 2012.  This firm concluded that there were no documents found that validated the allegations that herbicide Agent Orange was shipped, unloaded, used or buried on Okinawa.  

In light of the above summarized information, the Board concludes that there is no credible evidence that the Veteran was exposed to herbicides during his service in Okinawa.  The Board has reviewed the Veteran's written statements and testimony of the Veteran and his spouse.  Lay statements are considered competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Accordingly, the Board acknowledges that the Veteran's testimony on the issues of the causes of his prostate cancer and diabetes are relevant even though its probative value may be slight.  The Veteran is certainly competent to describe the extent of his current symptomatology.  However, the causes of his condition are medically complex and may develop for reasons that are not subject to easy observation by a lay person.  His evidence about service in Okinawa was candid and competent.  However, the assumptions or beliefs he discussed in which he attributed his subsequent diagnoses of diabetes and prostate cancer to possible exposure to Agent Orange residue in Okinawa are not competent because the Veteran does not possess the necessary scientific training required to identify that the chemical elements of the 55 gallon drums that he handled in service were herbicide agents.  In fact, the service department responses did not provide evidence that the Veteran was exposed to Agent Orange or other tactical herbicides during his period of service.  In the same way, the Board also notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer opinion on matters such as a medical diagnosis or the causal question of whether his disorders can be attributed to his period of service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, the Board notes that the Veteran submitted a previous Board decision that conceded a Veteran's report of herbicide exposure during service in Okinawa.  However, previous Board decisions are not binding on the Board, unless the previous Board decision(s) specifically addressed this particular Veteran's case.  That is not the situation here.  See 38 C.F.R. § 20.1303.

In light of these facts, the Board concludes that there is no competent or credible evidence that the Veteran was exposed to herbicides while stationed at Kadena Air Force Base in Okinawa, Japan.

Therefore, based on the foregoing, the Board finds that the Veteran's diabetes mellitus and prostate cancer are not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of his discharge from service.  Consequently, service connection is not warranted.  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for diabetes mellitus, type II and prostate cancer.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for prostate cancer is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


